FILED: NEW YORK COUNTY CLERK 01/10/2020 10:21 AM                            INDEX NO. 160694/2019
                Case 1:20-cv-07311-LAK Document 14-36 Filed 09/15/20 RECEIVED
NYSCEF DOC. NO. 36                                                    Page 1 ofNYSCEF:
                                                                                2      01/10/2020




                                             1 of 2
FILED: NEW YORK COUNTY CLERK 01/10/2020 10:21 AM                           INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                36   1:20-cv-07311-LAK Document 14-36 Filed 09/15/20 RECEIVED
                                                                      Page 2 ofNYSCEF:
                                                                                2      01/10/2020




                                             2 of 2
